74 Ill. App.2d 224 (1966)
219 N.E.2d 767
Myrtle Timmerman, Plaintiff-Appellant,
v.
Ivan Wilson, Defendant-Appellee, and Marvin D. Wilson and Carl Pankey, Defendants.
Gen. No. 65-100.
Illinois Appellate Court  Fifth District.
August 31, 1966.
Listeman, Bandy & Hamilton, of East St. Louis, and N. Murry Edwards, of St. Louis, Missouri, for appellant.
Loy & Cochran, of Fairfield, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE MORAN.
Judgment for defendant affirmed in part and reversed in part and remanded.
Not to be published in full.